UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7600



JEROME FRIERSON-BEY,

                                              Plaintiff - Appellant,

          versus


WARDEN, FCI-Estill; HEALTH SERVICE SUPERVISOR
OF FCI-ESTILL; PA ALL UNKNOWN AT FCI-ESTILL,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (CA-97-2721-3-10BC)


Submitted:   February 11, 1999         Decided:     February 24, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Frierson-Bey, Appellant Pro Se.     Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerome Frierson-Bey appeals the district court’s order denying

relief on his civil rights complaint.1   We have reviewed the record

and the district court’s opinion accepting the magistrate judge’s

recommendation and find no reversible error.    Accordingly, we af-

firm on the reasoning of the district court.    See Frierson-Bey v.

Warden, No. CA-97-2721-3-10BC (D.S.C. Oct. 8, 1998).2   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




     1
      The magistrate judge properly construed the complaint as one
filed under Bivens v. Six Unknown Named Agents of the Federal
Bureau of Narcotics, 403 U.S. 388 (1971).
     2
       Although the district court’s order is marked as “filed” on
October 7, 1998, the district court’s record discloses that it was
entered on the docket sheet on October 8, 1998, which is the date
we take as the effective date of the district court’s decision.
See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986); Fed.
R. Civ. P. 58, 79(a).


                                2